Citation Nr: 1618709	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a stroke and residuals thereof, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision, as a residual of a stroke, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to October 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied compensation under 38 U.S.C.A. § 1151 for a stroke and loss of vision associated with a stoke.  A claim for compensation under 38 U.S.C.A. § 1151, for a stroke and loss of vision secondary to a stroke, was received in September 2010.

The Board notes that the issues on appeal are largely redundant of one another - general stroke residuals versus a specific residual (loss of vision) caused by the stroke.  These issues also revolve around the same inquiry - i.e., whether the stroke and associated residuals, including loss of vision, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or were proximately caused by an event not reasonably foreseeable during the March 2008 coronary artery bypass graft surgery, including the question of whether the surgery was performed without the full and informed consent of the Veteran.  

As discussed below, the only currently diagnosed stroke residual is loss of vision.  See January 2013 VA examination report.  However, for the sake of clarity (the Veteran's 38 U.S.C.A. § 1151 claim has consistently been adjudicated as two issues) and to ensure that any and all residuals of the March 2008 stroke that may arise at a future date are encompassed by this decision, the Board will maintain the stylization of this appeal as two issues - (1) general entitlement to compensation under 38 U.S.C.A. § 1151 for a March 2008 stroke and residuals thereof, and	 (2) specific entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision, as a residual of the March 2008 stroke.

Documents, including a March 2014 examination for housebound status or permanent need for regular aid and attendance (on a VA Form 21-2680), dated after the most recent statement of the case (dated in January 2014) have been associated with the claims file.  While the statement of the case does not include review of this evidence, this evidence does not relate to the issues on appeal, specifically, entitlement to compensation under 38 U.S.C.A. § 1151 for a stroke and residual loss of vision, but rather is related to issues not currently in appellate status before the Board; therefore, the additional records are of no probative value with regard to the issues decided herein, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

In February 2016, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran experienced an additional disability of a stroke with residual loss of vision following a coronary artery bypass graft surgery performed at the Houston VA Medical Center (VAMC) in March 2008.  

2.  The March 2008 coronary artery bypass graft surgery was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable during, the March 2008 coronary artery bypass graft surgery.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a stroke and residuals thereof, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision, as a residual of a stroke, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, the Veteran was provided notice in September 2010 and January 2011, prior to the initial adjudication of the claim in January 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The Veteran was also notified of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, a copy of the January 2013 VA examination report, a copy of the February 2016 Board hearing transcript, and lay statements.  

While the evidence of record reflects that the Veteran is receiving Social Security Administration (SSA) income, an October 2008 SSA notice of award indicates that the Veteran is receiving monthly retirement benefits, not SSA disability benefits.  Further, the Veteran reports receiving all medical treatment from VA and VA treatment records pertinent to the appeal have been associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim).  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in January 2013.  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran testified at a February 2016 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal and inquired as to what risks were discussed with the Veteran prior to the March 2008 coronary artery bypass graft surgery.  See Board hearing transcript at 6-7.  

The Veteran testified regarding the events pertaining to the March 2008 coronary artery bypass graft surgery, including his belief that the fact that a piece of plaque went into his brain causing a stroke during the procedure demonstrates VA is at fault.  See Board hearing transcript at 8-9.  A VA examination was conducted in January 2013 that provides additional evidence on the question of whether the Veteran has additional disabilities that were actually or proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider during the March 2008 coronary artery bypass surgery.  VA treatment records noting informed consent discussions with the Veteran prior to the March 2008 surgery have also been associated with the claims file.  

Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    


Compensation under 38 U.S.C.A. § 1151 
for Residuals of a Stroke, including Loss of Vision

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The contention liberally construed for the Veteran is that the stroke and residual loss of vision was a result of fault on the part of VA in performing a March 2008 coronary artery bypass graft surgery.  Specifically, at the February 2016 Board hearing, the Veteran contended that the mere fact that the plaque went into his brain and caused a stroke shows that VA was at fault because no plaque should have gone to his brain.  See February 2016 Board hearing transcript at 8.  

The Veteran further contends that the possibility of a stroke was never discussed during the informed consent procedures prior to the March 2008 coronary artery bypass graft surgery.  See id. at 2.  The Veteran testified that, during the pre-surgery consultation, the VA surgeon talked about the possibility of death, but that he did not recall the doctors going through a list of things that could happen during the surgery.  The Veteran testified that the VA doctors did not talk about the possibility of stroke or loss of vision and that the risk was not on any document he signed.  See id. at 6-7.  

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 because the stroke happened during the March 2008 surgery at a VA hospital and he was never informed that it could happen.  See id. at 3.  In a March 2013 written statement, the Veteran contended that the informed consent procedures associated with the bypass graft surgery did not involve the possibility of a stroke or cerebrovascular accident with embolism resulting in loss of vision during the procedure.  

In the January 2014 substantive appeal (on a VA Form 9), the Veteran contended that the informed consent form was signed at a time of acute respiratory and circulatory distress and the level of "informed" was limited by the urgency of his medical problems.  The Veteran contended that the possibility of a cerebrovascular accident (stroke) was a possible but not probable outcome and contended that the surgeon would not have performed the surgery if it had been a probable outcome.   

First, the Board finds that the Veteran sustained an additional disability of a stroke with residual loss of vision following the March 2008 coronary artery bypass graft surgery at the Houston VAMC.  See March to April 2008 VA treatment records, January 2013 VA examination report.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the stroke and residual loss of vision following the March 2008 coronary artery bypass graft surgery was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that the stroke with residual loss of vision was the result of an event that was not reasonably foreseeable.    

A February 2008 VA treatment record notes that the Veteran had depressed left ventricular function and likely had a silent myocardial infarction.  A March 7, 2008 VA treatment record notes that the Veteran had severe three vessel disease and recommended evaluation by the cardiothoracic surgery department for coronary artery bypass graft surgery.  A March 14, 2008 VA treatment record notes that informed consent for the coronary artery bypass graft surgery had been obtained from the Veteran.  

Two March 17, 2008 pre-operative thoracic surgery notes (the same day as the surgery was performed) by the thoracic surgeon and thoracic resident who performed the March 2008 coronary artery bypass surgery reflect that the risk of a stroke was specifically discussed with the Veteran along with other possible complications of the coronary artery bypass graft surgery.  

The March 17, 2008 VA pre-operative thoracic surgery note by the VA thoracic resident indicates that the risks, including bleeding, infection, arrhythmias, cerebrovascular accident (i.e., stroke), myocardial infarction, heart block, injury to chest organs and neurovascular structures, cardiac and pulmonary failure requiring a ventricular assist device (VAD) and prolonged ventilatory support, renal failure requiring hemodialysis, need for further procedures, multisystem organ failure, and death, as well as the benefits and alternatives associated with the coronary artery bypass graft surgery, had been discussed with the Veteran.  The pre-operative surgery note indicates that the Veteran understood the risks, benefits, and alternatives and wished to proceed with the surgical plan.

The March 17, 2008 VA pre-operative thoracic surgery note by the VA thoracic surgeon reflects that the VA thoracic surgeon met with the Veteran, examined him, and reviewed the studies so far.  The pre-operative note indicates that the risks, options, alternatives, and possible complications of the coronary artery bypass surgery were discussed fully with the Veteran and his family including, but not limited to, mortality (5 percent), myocardial infarction, stroke, bleeding, infection, and cardiac, pulmonary, renal, or multisystem organ failure.  The pre-operative note reflects that the Veteran understood the risks and wished to proceed.  

A March 17, 2008 VA nursing treatment record notes that the Veteran was admitted to the operating room and was awake, alert, oriented, and in no acute distress.  The treatment record notes that the Veteran's informed consent to the procedure was confirmed.  The Veteran stated that he understood the surgical procedure explained to him by two VA doctors and all his questions had been answered.  The treatment record notes that the risks and complications of the surgery had been discussed with the Veteran, who elected to proceed with the surgery at that time.  The coronary artery bypass graft surgery was performed on March 17, 2008.

A March 24, 2008 VA treatment record notes that the Veteran had new onset right inferior quadrantopia status post coronary artery bypass graft surgery that was likely due to a embolic event from surgery.  A CT scan of the head without contrast was ordered.  A March 25, 2008 VA CT scan of the head reflected a left sided occipital infarct.  March 24 to March 26, 2008 VA treatment records note that the Veteran had reported visual changes after the March 17, 2008 surgery and was seen by both the ophthalmology and neurology departments.  No other neurologic symptoms were noted.  The treatment records note that the Veteran likely had a perioperative cerebrovascular accident 

The January 2013 VA examination report notes that the Veteran developed an acute stroke following coronary artery bypass graft surgery at the Houston VAMC in March 2008 with symptoms of loss of vision in the right lower corner quadrant of the eye without any other neurologic deficits.  The VA examination report notes that, prior to the surgery, the Veteran had been recently discharged for what was thought to be a silent myocardial infarction.  The VA examination report notes that the Veteran had longstanding diabetes for at least 10 years prior to the 2008 surgery as well as hypertension and elevated cholesterol treated at the Houston VAMC starting in 2006.

The January 2013 VA examiner, following a review of the pertinent evidence of record, opined that it is less likely as not that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination caused the Veteran to suffer a stroke following the coronary artery bypass graft surgery.  The VA examiner noted that the Veteran had poor control of diabetes mellitus (noting that the chart showed Hgb Alc values between 7.9 to 8.2 between 2007 to 2008) and increasing weight gain (noting that the chart showed weight gain from 280 to 335 pounds from 2006 to 2008) prior to the March 2008 surgery, as well as underlying eye damage from diabetes for a few years before the surgery.  The VA examiner noted that the poor control contributing to vascular disease led to a heart attack in 2008 prior to the coronary artery bypass graft surgery shortly thereafter.  Based on these facts, the VA examiner opined that the Veteran was at risk for heart attack and stroke even before the coronary surgery.      

The January 2013 VA examiner further opined that no events during the operative period of the coronary artery bypass graft surgery indicated lack of diligent care in preventing a stroke from occurring.  The VA examiner opined that the VA treatment records suggest that the Veteran was well aware he ran the risk of having a stroke following the surgery and that he accepted the risk.  The VA examiner noted that the coronary artery bypass graft surgery was needed due to significant block of three vessels and the Veteran ran the risk of further heart damage and dying of a heart attack if he did not have the operation.  The VA examiner opined that the VA treatment records reflect that every effort was made to minimize stroke prior to the March 2008 VA coronary artery bypass graft surgery.  

The January 2013 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There was no indication that the examiner was not fully aware of the Veteran's March 2008 coronary artery bypass surgery and prior and subsequent treatment or that the examiner misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the March 2008 VA coronary artery bypass surgery was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and that the stroke and residual loss of vision was a reasonably foreseeable event.  As such, the Board finds the January 2013 VA examination report highly probative.    

The Veteran asserts that the mere fact that the plaque went into his brain and caused a stroke during the March 2008 coronary artery bypass graft surgery shows that VA was at fault because no plaque should have gone to his brain.  See February 2016 Board hearing transcript at 8.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R.	 § 3.159(a)(2).

The Veteran has not been shown to have the necessary medical training and/or expertise to opine that the stroke during the March 2008 VA coronary artery bypass surgery was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Such opinion of VA fault requires both knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, and the complex question of how the breach of standard of medical care was the cause of the stroke and residual loss of vision.  In this matter, the Board finds that the Veteran is not competent to opine with regard to how the coronary artery bypass graft surgery was conducted because this requires specific medical knowledge and training as to the proper manner in which to perform such a surgery.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As such, the Board accords the Veteran's lay statements as to potential fault or negligence on VA's part lesser probative weight then the January 2013 VA examiner's medical opinion.

Further, the Board finds that the weight of the evidence shows there was no absence of informed consent, and the evidence does not show the occurrence of an event that is not reasonably foreseeable during the March 2008 coronary artery bypass graft surgery.  At the February 2016 Board hearing, the Veteran testified that that the possibility of a stroke was never discussed during the informed consent procedures.  See also March 2013 written statement, January 2014 substantive appeal.  

The Board finds that the Veteran's statements that the risk of stroke was not discussed during the informed consent procedures prior to the March 2008 coronary artery bypass graft surgery, while competent, are inconsistent with and outweighed by other lay and medical evidence of record, so not credible.  Two March 17, 2008 VA pre-operative thoracic surgery notes (the same day the coronary artery bypass graft surgery was conducted) from the thoracic resident and thoracic surgeon performing the surgery both indicate that the risks of the surgery, including specifically the possibility of a stroke or cerebrovascular accident, were discussed with the Veteran.  The pre-operative notes reflect that the Veteran understood the risks, benefits, and alternatives of the coronary artery bypass graft surgery and wished to proceed.  A March 17, 2008 VA nursing treatment record also notes that, when the Veteran was admitted to the operating room prior to the procedure, the VA thoracic surgeon and resident again discussed the risks and complications of the surgery with the Veteran, who elected to proceed with the surgery at that time.  The treatment record specifically notes that the Veteran stated that he understood the surgical procedure explained to him by two VA doctors and all his questions had been answers.

The Board finds that March 2008 VA treatment records specifically noting that the risk of stroke associated with the surgery was discussed with the Veteran, who indicated he understood the risks and wished to proceed, are more contemporaneous to the March 17, 2008 coronary artery bypass graft surgery, so are of more probative value, than the more recent assertions by the Veteran made many years after the surgery that the risks, including possibility of stroke, were not fully disclosed to him.  The VA treatment records contemporaneous to the surgery specifically reflect that the Veteran was informed of the nature and purpose of the operation, was told of possible alternative methods of treatment, and was advised of the risks involved, including specifically risk of a stroke during the surgery.  The VA treatment records note the Veteran was provided with the opportunity to ask questions, all questions were answered, and the Veteran agreed to proceed with the surgery.  Based on the above, the Board finds that the Veteran provided informed consent prior to the March 2008 coronary artery bypass surgery.       

Additionally, a stroke is a foreseeable risk of a coronary artery bypass graft surgery.  In Schertz v. Shinseki, 26 Vet. App. 362 (2013), the Court held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. at 368.

The Board finds that a stroke was reasonably foreseeable because an objective reasonable health care provider would have considered it to be an ordinary risk of the coronary artery bypass surgery.  The Board further finds that this risk was disclosed to the Veteran prior to the procedure during the informed consent process when the treating physicians explained the reasonably foreseeable risks associated with the coronary artery bypass graft surgery.  As stated above, the March 2008 VA treatment records detailing the informed consent procedures specifically note that complications, including the possibility of a stroke, were discussed with the Veteran by two different VA thoracic doctors during the informed consent process.  

Further, the January 2013 VA examiner noted that the March 2008 VA treatment records reflect that the Veteran was well aware he ran the risk of having a stroke following the surgery.  The VA examiner opined that the VA treatment records reflect that every effort was made to minimize stroke prior to the March 2008 VA coronary artery bypass graft surgery  The Board finds that the VA examiner's opinion is consistent with the informed consent obtained from the Veteran and further establishes that the event was reasonably foreseeable.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the stroke and residual loss of vision following the March 2008 coronary artery bypass graft surgery was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that the stroke and residual loss of vision was the result of an event that was not reasonably foreseeable; therefore, the claim for compensation under 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.       

	
ORDER

Compensation under 38 U.S.C.A. § 1151 for a stroke and residuals thereof, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008, is denied.  

Compensation under 38 U.S.C.A. § 1151 for loss of vision, as a residual of a stroke, claimed to have been caused by a coronary artery bypass graft surgery performed by VA in March 2008, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


